 


109 HJ 41 IH: Proposing an amendment to the Constitution of the United States to provide that no person born in the United States will be a United States citizen unless a parent is a United States citizen, or is lawfully admitted for permanent residence in the United States, at the time of the birth.
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS 
1st Session 
H. J. RES. 41 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. Foley (for himself, Mr. Shays, and Ms. Foxx) introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States to provide that no person born in the United States will be a United States citizen unless a parent is a United States citizen, or is lawfully admitted for permanent residence in the United States, at the time of the birth. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: 
 — 
1.No person born in the United States after the date of the ratification of this article shall be a citizen of the United States, or of any State, on account of birth in the United States unless the mother or father of the person is a citizen of the United States, or is lawfully admitted for permanent residence in the United States, at the time of the birth. 
2.The Congress shall have power to enforce this article by appropriate legislation.. 
 
